I am unable to concur in the majority opinion for the following reasons: Jent was a deputy sheriff, with power to make arrests. Because of that power, he was employed by the coal company to protect its property and maintain the peace. In making arrests, and removing prisoners from the premises, he not only served the commonwealth, but performed a valuable service for the company itself. It was also a part of his work to accompany the company's cashier to Hazard for the purpose of bringing out the pay roll, and occasionally to go to the village of Jeff, and sometimes to Hazard, for supplies. In the performance of these services, a car in proper repair was necessary, and was furnished by Jent. Therefore, it seems to me that, in repairing the car in order that he might do what he was employed to do, he was performing a service so naturally and reasonably connected with the employment as to be a necessary part thereof, and that the accident resulting while he was so engaged "arose out of his employment."